            Case 1:16-vv-01649-UNJ Document 54 Filed 03/11/19 Page 1 of 1




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                               No. 16-1649V
                                          Filed: February 5, 2019
                             Reissued for Public Availability: March 11, 2019

    * * * * * * * * * * * * *                       *    *
    DORIS HANDLER,                                       *       UNPUBLISHED
                                                         *
                   Petitioner,                           *
    v.                                                   *       Order Concluding Proceedings; Influenza
                                                         *       (“Flu”) Vaccine; Shoulder Injury Related
    SECRETARY OF HEALTH                                  *       to Vaccine Administration (“SIRVA”)
    AND HUMAN SERVICES,                                  *
                                                         *
             Respondent.                                 *
    * * * * * * * * * * * * *                       *    *

Stephanie A. Schmitt, Esq., Krueger & Hernandez, SC, Middleton, WI, for petitioner.
Julia M. Collison, Esq., US Department of Justice, Washington, DC, for respondent.

                               ORDER CONCLUDING PROCEEDINGS1

Roth, Special Master:

        On February 5, 2019, the parties filed a Joint Stipulation of Dismissal in the above-
captioned case. ECF No. 43. Accordingly, pursuant to Vaccine Rule 21(a), the above-captioned
case is hereby dismissed without prejudice. The Clerk of Court is hereby instructed that a
judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

         IT IS SO ORDERED.

                                                                 s/ Mindy Michaels Roth
                                                                 Mindy Michaels Roth
                                                                 Special Master



1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the Court of
Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will be available to anyone
with access to the internet. However, the parties may object to the Decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision
will be available to the public. Id.
